Case 3:19-cv-01447-MMA-JLB Document 16 Filed 05/21/20 PageID.102 Page 1 of 1



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10   MARIEL COLON, individually and on              Case No.: 3:19-cv-01447-MMA-JLB
       behalf of others,
  11                                                   ORDER RE: VOLUNTARY
                                         Plaintiff,    DISMISSAL OF ACTION
  12   v.
                                                      [Doc. No. 15]
  13   PARKER, FELLOWS AND SMITH,
       LLC,
  14
                                       Defendant.
  15

  16         This Court, having reviewed the matter as stated above and finding good
  17   cause therefor, GRANTS the Plaintiff’s request, and orders this matter
  18   DISMISSED in its entirety, without prejudice as to Plaintiff or the Putative
  19   Class. The Court DIRECTS the Clerk of Court to terminate all pending motions
  20   and close the case.
  21         IT IS SO ORDERED.
  22   Dated: May 21, 2020                   ______________________________________
  23                                         MICHAEL M. ANELLO
  24                                         United States District Judge
  25

  26

  27

  28
                                                1
                                                                      3:19-cv-01447-MMA-JLB
